DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
The term "generally" in claim 1 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of generally flat bull ring segments.  It is unclear at what measurement or term of degree applicant regards bull ring segments are no longer generally flat. It is unclear how to establish the metes and bounds of generally toroidal table segments.  It is unclear at what measurement or term of degree applicant regards table segments are no longer generally toroidal. It is unclear how to establish the metes and bounds of a generally conical grinding roll.  It is unclear at what measurement or term of degree applicant regards a grinding roll is no longer generally conical. It is unclear how to establish the metes and bounds of a generally toroidal grinding roll.  It is unclear at what measurement or term of degree applicant regards a grinding roll is no longer generally toroidal.

Claim 3:
The term "generally" in claim 3 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to establish the metes and bounds of generally flat bull ring segments.  It is unclear at what measurement or term of degree applicant regards bull ring segments are no longer generally flat. It is unclear how to establish the metes and bounds of a generally conical . 

Claim 5:
The term "generally" in claim 5 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a generally conical grinding roll.  It is unclear at what measurement or term of degree applicant regards a grinding roll is no longer generally conical.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bogot et al. (US 3,138,337) in view of Williams et al. (CA 2 829 216 A1).

Claim 1:
The recitations “…generally flat bull ring segments that have been retrofit onto the grinding table in place of generally toroidal table segments…” and "…wherein the journal assembly and grinding roll are retrofit into the pulverizer in place of an existing journal assembly having a generally toroidal grinding roll" is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. The structure implied by the abovementioned steps is a vertical spindle pulverizer comprising a housing; a grinding table including a plurality of generally flat bull ring segments; a journal assembly; and, a generally conical grinding roll.
Bogot discloses a vertical spindle pulverizer (fig. 1, col. 1, lines 11-14), comprising a housing having a shaft (14) coupled for rotation therein (figs. 1-3, col. 1, lines 45-50); a grinding table (12 and segments, 40) rotatably mounted on the shaft (14), the grinding table (12 and segments, 40) having a plurality of generally flat bull ring (figs. 1-3, col. 1, lines 45-50 and 64-69); an assembly (22, 24, 26) mounted on the housing (figs. 1-3, col. 1, lines 51-53); and a generally conical grinding roll (rollers, 22 mounted on shaft 24) coupled to the assembly (figs. 1-3, col. 1, lines 51-53).
Bogot fails to disclose a journal assembly pivotally mounted on the housing.  Instead, Bogot is silent on the specific mounting of the journal assembly for the grinding rollers. Williams discloses a pulverizing mill (abstract) further comprising a journal assembly (20) pivotally mounted on a housing (12) (fig. 1, para [0015]); and a generally conical grinding roll (26) coupled to the journal assembly (20) (fig. 1, para [0017]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the journal assembly and generally conical grinding roll of Bogot for the pivotally mounted journal assembly and generally conical grinding roll of Williams in order to provide for the pivoting away from the grinding surface in response to the introduction of granule material between the grinding surface and the generally conical grinding roll (Williams, para [0017], lines 1-6). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because both prior art references are drawn to components for a pulverizer.

Claim 3:
Bogot discloses a vertical spindle pulverizer (fig. 1, col. 1, lines 11-14), comprising a housing having a shaft (14) coupled for rotation therein (fig. 1, col. 1, lines 45-50); a grinding table (12 and segments, 40) rotatably mounted on the shaft (14), the grinding table (12 and segments, 40) having a plurality of generally flat bull ring segments (40) on the grinding table (figs. 1-3, col. 1, lines 45-50 and 64-69); an assembly (22, 24, 26) mounted on the housing (figs. 1-3, col. 1, lines 51-53); and a generally conical grinding roll (rollers, 22 mounted on shaft, 24) coupled to the assembly (figs. 1-3, col. 1, lines 51-53).
Bogot fails to disclose a journal assembly pivotally mounted on the housing.  Instead, Bogot is silent on the specific mounting of the grinding rollers. Williams discloses a pulverizing mill (abstract) further comprising a journal assembly (20) pivotally mounted on a housing (12) (fig. 1, para [0015]); and a generally conical grinding roll (26) coupled to the journal assembly (20) (fig. 1, para [0017]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the journal assembly and generally conical grinding roll of Bogot for the pivotally mounted journal assembly and generally conical grinding roll of Williams in order to provide for the pivoting away from the grinding surface in response to the introduction of granule material between the grinding surface and the generally conical grinding roll (Williams, para [0017], lines 1-6). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because both prior art references are drawn to components for a pulverizer.

Claim 5:
The recitation "…wherein the journal assembly and grinding roll are retrofit into the pulverizer in place of an existing journal assembly having a generally toroidal grinding roll" is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP §2113. The structure implied by the abovementioned steps is a vertical spindle pulverizer comprising a housing; a grinding table including a plurality of generally flat bull ring segments; a journal assembly; and, a generally conical grinding roll.
Bogot discloses a vertical spindle pulverizer (fig. 1, col. 1, lines 11-14), comprising a housing having a shaft (14) coupled for rotation therein (fig. 1, col. 1, lines 45-50); a grinding table (12 and segments, 40) rotatably mounted on the shaft (14), the grinding table (12 and segments , 40) having a plurality of inclined bull ring segments (40) (figs. 1-3, col.1, lines 45-50 and 64-69); an assembly (22, 24, 26) mounted on the housing (figs. 1-3, col. 1, lines 51-53); and, a generally conical grinding roll (rollers, 22 mounted on shaft 24) coupled to the assembly (figs. 1-3, col. 1, lines 51-53).  
Bogot fails to disclose a journal assembly pivotally mounted on the housing.  Instead, Bogot is silent on the specific mounting of the grinding rollers. Williams discloses a pulverizing mill (abstract) further comprising a journal assembly (20) pivotally mounted on a housing (12) (fig. 1, para [0015]); and a generally conical grinding roll (26) coupled to the journal assembly (20) (fig. 1, para [0017]). It would (Williams, para [0017], lines 1-6). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because both prior art references are drawn to components for a pulverizer.

Double Patenting
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 2:
The prior art of record fails to disclose or fairly suggest the vertical spindle pulverizer of claim 1, wherein the journal assembly is pivotally mounted on the pulverizer housing via two opposed pivot shaft segments that do not extend a length of a pivot bracket and are accessible from outside of the housing.

Claim 4:
The prior art of record fails to disclose or fairly suggest the vertical spindle pulverizer of claim 3, wherein the journal assembly is pivotally mounted on the pulverizer housing via two opposed pivot shaft segments that do not extend a length of a pivot bracket and are accessible from outside of the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2005/0263630 A1) discloses a roll bowl pulverizer comprising a pivotable grinding roller assembly. Knope et al. (US 2012/0085849 A1) discloses a roll bowl pulverizer comprising a pivotable grinding roller assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/Primary Examiner, Art Unit 3726